Citation Nr: 9910302	
Decision Date: 04/13/99    Archive Date: 04/29/99

DOCKET NO.  95-33 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
claimed as secondary to exposure to Agent Orange (AO).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, his mother, his father, his daughter, 
and his sister


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel


INTRODUCTION

The veteran had active military service from December 1969 to 
September 1971.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1995 rating determination of 
the Waco Department of Veterans Affairs (VA) Regional Office 
(RO).

At the time of his February 1999 personal hearing, the 
veteran submitted a written statement in which he withdrew 
his appeal as to the issue of service connection for chronic 
fatigue syndrome.  As such, the Board will not address this 
issue.  38 C.F.R. § 20.204 (1998) (an appellant can withdraw 
his substantive appeal in writing, at any time before the 
Board promulgates a decision).


FINDING OF FACT

Peripheral neuropathy was incurred as a result of the 
veteran's exposure to Agent Orange (AO) inservice.  


CONCLUSION OF LAW

Peripheral neuropathy was incurred in active service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.303, 3.307, 3.309 (1998).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110 (West 1991). Regulations also 
provide that service connection may be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(1998).

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (1998). 

The threshold question to be answered is whether the veteran 
has presented evidence of a well grounded claim, that is, a 
claim which is plausible and meritorious on its own or 
capable of substantiation.  If he has not, his appeal must 
fail and the Board has no duty to further assist him with the 
development of his claim. 38 U.S.C.A. § 5107(a); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Case law provides that, although a claim need not be 
conclusive to be well grounded, it must be accompanied by 
evidence.  A claimant must submit supporting evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Dixon v. Derwinski, 3 Vet. App. 261, 
262 (1992); Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  
In order for a claim to be well grounded, there must be 
competent evidence of current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown, 7 Vet. App. 
498 (1995).

Under the provisions of 38 C.F.R. § 3.303(b), chronic disease 
shown as such in service (or within the presumptive period 
under § 3.307) so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  This rule does not mean that any manifestation of 
joint pain, any abnormality of heart action or heart sounds, 
any urinary findings of casts, or any cough, in service will 
permit service connection of arthritis, disease of the heart, 
nephritis, or pulmonary disease, first shown as a clearcut 
clinical entity, at some later date.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or a diagnosis 
including the word "Chronic."  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.

The second and third Caluza elements can also be satisfied 
under 38 C.F.R. § 3.303(b) (1998) by (a) evidence that a 
condition was "noted" during service or during an 
applicable presumption period; (b) evidence showing post-
service continuity of symptomatology; and (c) medical or, in 
certain circumstances, lay evidence of a nexus between the 
present disability and the post-service symptomatology. See 
Savage v. Gober, 10 Vet. App. 488, 495-97 (1997); 38 C.F.R. § 
3.303(b).  Alternatively, service connection may be 
established under § 3.303(b) by evidence of (i) the existence 
of a chronic disease in service or during an applicable 
presumption period and (ii) present manifestations of the 
same chronic disease.  Brewer v. West, 11 Vet. App. 228, 231 
(1998).

Where the determinant issue involves a question of medical 
diagnosis or medical causation, competent medical evidence to 
the effect that the claim is plausible or possible is 
required to establish a well-grounded claim.  Sacks v. West, 
11 Vet. App. 314, 315 (1998); Grottveit v. Brown, 5 Vet. App. 
91, 93 (1993).  Lay assertions of medical causation or 
diagnosis cannot constitute evidence to render a claim well 
grounded under 38 U.S.C.A. § 5107(a); if no cognizable 
evidence is submitted to support a claim, the claim cannot be 
well grounded. Id.

Evidentiary assertions accompanying a claim for VA benefits 
must be accepted as true for purposes for determining whether 
the claim is well grounded, unless the evidentiary assertion 
is inherently incredible or the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Derwinski, 5 Vet. App. 19, 21 (1993).

With regard to the veteran's claim for service connection for 
peripheral neuropathy, as secondary to AO exposure, according 
to 38 C.F.R. § 3.307(a)(6) (1998), the term herbicide agent 
means a chemical in an herbicide used in support of the 
United States and allied military operations in the Republic 
of Vietnam during the Vietnam era.

The diseases listed at 38 C.F.R. § 3.309(e) (1998) shall be 
service connected if they manifest to a degree of 10 percent 
or more at any time after service, except that chloracne or 
other acneform disease consistent with chloracne, porphyria 
cutanea tarda, and acute or subacute peripheral neuropathy 
shall have become manifest to a degree of 10 percent or more 
within one year after the last date on which the veteran was 
exposed to an herbicide agent during active military, naval, 
or air service.

The diseases listed at 38 C.F.R. § 3.309(e) consist of the 
following: 

Chloracne or other acneform disease 
consistent with chloracne, Hodgkin's 
disease, multiple myeloma, non-Hodgkin's 
lymphoma, acute and subacute peripheral 
neuropathy, porphyria cutanea tarda, 
prostate cancer, respiratory cancers 
(cancer of the lung, bronchus, larynx, or 
trachea), soft- tissue sarcoma (other 
than osteosarcoma, chondrosarcoma, 
Kaposi's sarcoma, or mesothelioma).

The term "soft-tissue sarcoma" includes 
the following:  Adult fibrosarcoma, 
dermatofibrosarcoma protuberans, 
malignant fibrous histiocytoma, 
liposarcoma, leiomyosarcoma, epithelioid 
leiomyosarcoma (malignant 
leiomyoblastoma), rhabdomyosarcoma, 
ectomesenchymoma, angiosarcoma 
(hemangiosarcoma and lymphangiosarcoma), 
proliferating (systemic) 
angioendotheliomatosis, malignant glomus 
tumor, malignant hemangiopericytoma, 
synovial sarcoma (malignant synovioma), 
malignant giant cell tumor of tendon 
sheath, malignant schwannoma, including 
malignant schwannoma with 
rhabdomyoblastic differentiation 
(malignant Triton tumor), glandular and 
epithelioid malignant schwannomas, 
malignant mesenchymoma, malignant 
granular cell tumor, alveolar soft part 
sarcoma, epithelioid sarcoma, clear cell 
sarcoma of tendons and aponeuroses, 
extraskeletal Ewing's sarcoma, congenital 
and infantile fibrosarcoma, malignant 
ganglioneuroma

For purposes of this section, the term 
acute and subacute peripheral neuropathy 
means transient peripheral neuropathy 
that appears within weeks or months of 
exposure to an herbicide agent and 
resolves within two years of the date of 
onset.

The regulations pertaining to AO exposure, expanded to 
include all herbicides used in Vietnam, provide for a 
presumption of exposure to herbicide agents for veterans who 
served on active duty in Vietnam during the Vietnam era and 
have one of the diseases listed at 38 C.F.R. § 3.309(e).  
38 C.F.R. § 3.307(a)(6) (1998).

The United States Court of Appeals for the Federal Circuit 
has determined that the Veteran's Dioxin and Radiation 
Exposure Compensation Standards (Radiation Compensation) Act, 
Pub. L. No. 98-542, § 5, 98 Stat. 2725, 2727-29 (1984) does 
not preclude a veteran from establishing service connection 
with proof of actual direct causation.  Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).  The rationale employed in Combee 
also applies to claims based on exposure to AO.  Brock v. 
Brown, 10 Vet. App. 155, 160 (1998).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  It is not a means of 
reconciling actual conflict or a contradiction in the 
evidence; the claimant is required to submit evidence 
sufficient to justify a belief in a fair and impartial mind 
that the claim is well grounded.

Mere suspicion or doubt as to the truth of any statements 
submitted, as distinguished from impeachment or contradiction 
by evidence or known facts, is not justifiable basis for 
denying the application of the reasonable doubt doctrine if 
the entire, complete record otherwise warrants invoking this 
doctrine.  The reasonable doubt doctrine is also applicable 
even in the absence of official records, particularly if the 
basic incident allegedly arose under combat, or similarly 
strenuous conditions, and is consistent with the probable 
results of such known hardships. 38 C.F.R. § 3.102 (1998).

For a veteran to prevail in his claim it must only be 
demonstrated that there is an approximate balance of positive 
and negative evidence.  In other words, the preponderance of 
the evidence must be against the claim for benefits to be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49, at 54 (1990).

Factual Background

In December 1994, the veteran claimed service connection for 
residuals of exposure to AO.  

Outpatient treatment records received in conjunction with the 
veteran's claim demonstrate that he was seen in September and 
October 1994 with complaints of feeling tired all the time.  
The diagnoses were fatigue and polyarthralgia.  

On January 11, 1995, the veteran was admitted to Wilson Jones 
Hospital with complaints of myalgias and arthralgia for the 
past six months.  The veteran indicated that he had developed 
fatigue in September 1990 to the point where he had to quit 
work.  Final diagnoses of fatigue, weight loss of unclear 
cause, possible depression, and possible exposure to toxic 
substances, were rendered.  

On January 24, 1995, the veteran was seen by E. S., M.D., a 
private neurologist.  At the time of the examination, the 
veteran reported that his symptoms essentially remained 
unchanged since the time of his hospitalization.  Dr. S. 
indicated that the veteran had a history of generalized 
fibromyalgia.  He also noted that there was a psychological 
component with depression and anxiety.  He reported that he 
asked the veteran to continue with Motrin and Tranxene.  He 
also noted that he had suggested that the veteran receive 
some psychological help and that he had asked the veteran to 
wait until the VA hospital told him about his exposure to AO.  
Dr. S. indicated that from a neurological point of view, the 
veteran was going to be treated conservatively.  

In February 1995, the veteran was afforded a VA AO 
examination.  At the time of the examination, the veteran 
reported having chronic fatigue and bone and joint aches.  It 
was the examiner's impression that the veteran had chronic 
fatigue and bone and joint pain.  

In April 1995, the veteran underwent EMG studies, which 
revealed peripheral neuropathy-most demyelinating ? etiology; 
mild right carpal tunnel syndrome; moderately severe left 
carpal tunnel syndrome; and mild right ulnar neuropathy.  

In February 1997, the veteran was afforded an additional VA 
AO examination.  At the time of the examination, the veteran 
reported that he was exposed to AO inservice and that this 
was the cause of his multiple problems.  He also noted having 
a long history of joint pain all over, which had been for at 
least three years duration.  The veteran indicated that he 
did not have any swelling of the joints.  He reported having 
stiffness and soreness of the muscles as well as some trigger 
points in the shoulder, back, and other areas.  He further 
noted having muscle weakness and difficulty with gait.  The 
veteran had a very slow walk and stated that he was very 
unbalanced.  He reported walking with a cane and having his 
legs give out on him.  The veteran indicated that he had been 
told that he had peripheral neuropathy in his upper and lower 
extremities but that his neurological examinations and EMG's 
had been normal.  The examiner noted that the veteran had 
even had a nerve biopsy, which was normal for true peripheral 
neuropathy.  

Physical examination performed at that time revealed that the 
veteran was chronically ill and deeply depressed.  His speech 
was very slow and halting and was hard to understand.  The 
veteran walked with a very slow gait and used a cane.  The 
examiner felt that the veteran's balance was okay.  There was 
no wasting of muscles, although the veteran had lost a lot of 
weight.  Neurological examination was essentially normal with 
slightly hyperactive deep tendon reflexes.  He had no ankle 
edema and his arterial circulation seemed to be quite 
adequate in the lower extremities.  

It was the examiner's impression that the veteran had 
generalized arthralgia also known as fibromyalgia, of unknown 
etiology.  He also noted that there was a suggestion of 
peripheral neuropathy but that this did not seemed to be very 
materialized.  He indicated that the veteran had sensory 
complaints of pain all over but that he did not have a 
classical peripheral neuropathy.  He also noted that the 
veteran's 50 pound weight loss was probably due to his 
depression.  It was the examiner's opinion that the veteran 
had fibromyalgia and severe major depression.  He further 
indicated that he could not substantiate any connection with 
the veteran's service time and that he could not attribute AO 
as a cause of these conditions.  

In September 1997, the veteran was afforded an additional EMG 
examination, which confirmed peripheral neuropathy.  The 
neurologist indicated that the neuropathy was slightly worse 
when compared to 1995.  

In an April 1998 letter, the veteran's private physician, B. 
F., D.O., indicated that the veteran had been under his 
treatment since September 1994.  He noted that the veteran 
had undergone an extensive work-up at his office and through 
Dr. S's office and the VA.  He reported that the veteran's 
current diagnoses included peripheral neuropathy thought 
secondary to AO exposure, anxiety-depression, weight loss, 
and chronic fatigue.  He indicated that despite the work-up 
and trial of multiple medications, the veteran had not had 
relief of his symptoms.  He further noted that the veteran's 
current medications included Sinequan, Librium, and Ultram.  
Dr. M. reported that the veteran was totally disabled and 
that he was doubtful that his status would change in the 
future.  

In an April 1998 letter, Dr. S. indicated that the veteran 
had severe and progressive neuropathy.  He noted that this 
was thought to be the result of chemical exposure.  He 
reported that the veteran was unable to work because of the 
significant disability from the neuropathy, which had also 
caused gait difficulty.  

In a September 1998 follow-up letter, Dr. M. indicated that 
he had previously written that the veteran had peripheral 
neuropathy thought secondary to AO exposure.  He noted that 
this opinion had been based upon a letter that had been 
received from Dr. S., which stated "Peripheral neuropathy of 
unclear cause, most likely due to previous toxic exposure to 
AO."

In an October 1998 letter, Dr. S. indicated that the veteran 
was his patient.  He further reported that the veteran had 
problems with gait, paresthesias in his legs, and weakness.  
He noted that the veteran had been extensively worked up from 
a neurological point of view and had been found to have 
generalized peripheral neuropathy.  This has been confirmed 
with the help of EMG and nerve conduction testing and even 
nerve and muscle biopsy.  Dr. S. indicated that the veteran 
had been treated with various medications, none of which had 
made a difference to his neuropathy.  He further noted that 
the veteran had been on multiple symptomatic medicines to 
help with his paresthesias and weakness.  

He observed that in the course of the veteran's work-up, to 
look for the cause of neuropathy, multiple etiologies had 
been looked at including diabetes, immunological problems, 
vitamin deficiencies, and so on, and that none of them had 
turned up anything positive.  He noted that he had been told 
that the veteran had been exposed to AO while fighting in 
Vietnam.  He indicated that AO had been well recognized as a 
cause of peripheral neuropathy and had been so accepted by 
the VA.  

He reported that based upon all the information that he had 
available, including the numerous work-ups from the past, 
from a neurological point of view, he had no hesitation 
stating that AO was very likely the cause of the veteran's 
peripheral neuropathy.  

In February 1999, the veteran appeared before the undersigned 
Board Member.  At his hearing, the veteran testified that his 
legs and lower back had bothered him for years.  The veteran 
indicated that his condition worsened one day while at work 
and that he had difficulty getting out bed the next day.  The 
veteran also testified as to the tests and treatment that he 
received from Dr. M. and Dr. S.  The veteran's wife reported 
that the veteran would complain of tingling down his back and 
legs.  She also noted the medications that the veteran was 
taking for his problems.  The veteran testified that he had 
tingling from his arms to his toes.  The veteran's daughter 
testified that that she and her father used to be able to 
walk and hike and that they could not do this anymore.  The 
veteran indicated that he was currently in receipt of Social 
Security disability.  

Analysis

Initially, the Board finds that the veteran has presented 
well-grounded claims within the meaning of 38 U.S.C.A. 
§ 5107.  In this regard the veteran has provided competent 
evidence of a current disability, in the form of diagnoses of 
peripheral neuropathy.  The veteran has also submitted 
statements from medical professionals relating his claimed 
peripheral neuropathy to AO exposure in service.  Such 
opinions are sufficient to provide a nexus between the 
claimed disability and service.  McCartt v. West, 12 Vet. 
App. 164, 168 (1999).  

Although the veteran's active duty included service in 
Vietnam during the Vietnam era, he is presumed to have been 
exposed to AO or other herbicide agents, only if he has one 
of the diseases listed in 38 C.F.R. § 3.309(e).  38 U.S.C.A. 
§ 1116; 38 C.F.R. § 3.307(a)(6)(iii). Peripheral neuropathy, 
other than the acute or subacute type is not one of the 
diseases listed at § 3.09(e).  Thus the veteran is not 
presumed to have been exposed to Agent Orange in service.  
McCartt.  However, the veteran would be competent to observe 
that he was exposed to AO in service, and the above 
referenced physicians have concluded that the veteran has a 
current disability consistent with such exposure.  
Accordingly, the Board finds that there is competent evidence 
of inservice exposure.  Therefore, all three of the Caluza 
elements for a well-grounded claim have been met.

The Board also finds that the Department of Veterans Affairs 
(VA) has complied with its obligation to assist him with the 
development of those claims under the same code provision.  

The Board notes that the veteran was not diagnosed as having 
peripheral neuropathy until many years after service.  It 
further observes that the February 1997 VA examiner indicated 
that he could not substantiate any connection between the 
veteran's peripheral neuropathy and his service time or his 
exposure to AO.

However, the Board does observe that the veteran has 
submitted statements from private physicians, including a 
neurologist, which specifically relate the veteran's 
peripheral neuropathy to AO exposure in service.  The 
neurologist indicated that numerous tests had been performed 
on the veteran to look for the cause of neuropathy and that 
multiple etiologies had been looked at, including diabetes, 
immunological problems, vitamin deficiencies, and so on, with 
none of them turning up anything positive.  He further 
reported that from a neurological point of view, he had no 
hesitation in stating that AO was very likely the cause of 
the veteran's peripheral neuropathy.  The neurologist's 
opinion was based upon numerous tests that had been performed 
and on the theory that all other possible causes had been 
ruled out.  

The neurologist's opinion was apparently based, in part, on 
the mistaken assumption that VA had "accepted" that 
peripheral neuropathy was related to AO exposure.  However, 
the opinion gave a number of other reasons for the conclusion 
that the AO was "very likely" the cause of the veteran's 
peripheral neuropathy.

The Board finds the opinions of Dr. S and Dr. M. that the 
veteran has peripheral neuropathy related to Agent Orange 
exposure in service; to be more probative than that of the VA 
examiner who conducted the February 1997 examination, and 
concluded that the veteran did not have peripheral neuropathy 
or any other disability related to AO exposure in service.  
The VA examiner did not have the benefit of the most recent 
diagnostic studies.  Dr. S and Dr. M. had the opportunity to 
observe the veteran on multiple occasions and to review the 
most recent and pertinent diagnostic studies.  Dr. S in 
particular gave a fairly detailed explanation for his 
conclusions.  The VA examiner's opinion was premised on the 
apparently inaccurate conclusion, that EMG studies had not 
demonstrated peripheral neuropathy.

For these reasons the Board concludes that the evidence is in 
favor of a conclusion that the veteran has peripheral 
neuropathy as the result of AO exposure in service.  
Accordingly, service connection for peripheral neuropathy is 
granted.



ORDER

Service connection for peripheral neuropathy as a result of 
AO exposure is granted.  




		
	Mark D. Hindin
	Member, Board of Veterans' Appeals



 

